Proceeding under section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, dated September 15, 1972, which (1) reversed an order of the State Division of Human Rights, dated January 4, 1972, dismissing a complaint of Grace Cameron against Queens College of the City University of New York and others for lack of jurisdiction, and (2) remanded the matter to the division for further proceedings. Determination of the Appeal Board annulled, on the law, without costs, and order of the division reinstated. In our opinion, the Division of Human Rights did not have jurisdiction under subdivision 4 of section 296 of the Executive Law to entertain the complaint against the Queens College of the City University of New York. Moreover, assuming the division did have such jurisdiction, in the light of the determination in Matter of Pmarella v. Birenbaum (37 A D 2d 987, affd. 32 N Y 2d 108), the complaint would be untenable on the constitutional grounds referred to in Pmarella (supra). Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.